                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION

UNITED STATES OF AMERICA                                                           PLAINTIFF

V.                                                 CIVIL ACTION NO. 1:19-CV-196-SA-DAS

RANDY D. YOUNG                                                                   DEFENDANT

                                           ORDER

       The Court approves in form and substance the parties’ Stipulated Consent Decree and Final

Judgment. The Motion [4] to enter the decree and judgment is hereby GRANTED. A separate

docket entry containing the Stipulated Consent Decree and Final Judgment will be filed this same

day.

       It is SO ORDERED, this the 12th day of November, 2019.


                                                   /s/ Sharion Aycock
                                                         UNITED STATES DISTRICT JUDGE
